Title: From Thomas Jefferson to Richard Henry Lee, 29 July 1776
From: Jefferson, Thomas
To: Lee, Richard Henry


                    
                        Dear Sir
                        Philadelphia July 29. 1776.
                    
                    I inclose you Dr. Price’s pamphlet. I should have done so sooner but understood your brother was sending many to Virginia and not doubting one would be to you, I laid by the one I had purchased for that purpose. Little new here. Our camps recruit slowly, amazing slowly. God knows in what it will end. The finger of providence has as yet saved us by retarding the arrival of Ld. Howe’s recruits. Our army from Canada is now at Tyonderoga, but in a shattered condition. General Sullivan left it and came here to resign on Gates’s appointment. His letter of resignation was put in on Friday. It was referred to this morning that a proper rap of the knuckles might be prepared, but on the advice of his friends he asked leave to withdraw it and repair to his duty. The minutiae of the Confederation have hitherto engaged us; the great points of representation, boundaries, taxation &c. being left open. For god’s sake, for your country’s sake, and for my sake, come. I receive by every post such accounts of the state of Mrs. Jefferson’s health, that it will be impossible for me to disappoint her expectation of seeing me at the time I have promised, which supposed my leaving this place on the 11th. of next month. The plan of —— is yet untouched. After being read it was privately printed for the consideration of the members and will come on when we shall have got through the Confederation. I am Dr. Sir,
                    I pray you to come. I am under a sacred obligation to go home.
                    
                